Title: From Thomas Jefferson to George Jefferson, 5 August 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Monticello Aug. 5. 08.
                  
                  The 4. boxes by mr Randolph’s boats are safely arrived, and the kental of dumbfish not being with them gives one fears it has never come to your hands. will you be so good as to send me by the first boat 25. or 30. ℔ of moulded candles, myrtle wax would be greatly preferred, but if not to be had, good tallow would be next desired. Affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               